Citation Nr: 0637613	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  02-03 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
Chapter 35 of title 38 of the United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to March 
1956.  He died in April 2001.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.  This case was previously before the 
Board in September 2003 and October 2004 and was remanded for 
additional development.

In May 2006 additional evidence pertinent to the issues on 
appeal was received along with a waiver of initial RO 
consideration of this evidence.


FINDINGS OF FACT

1.  The veteran died on April [redacted], 2001; the death certificate 
lists the immediate cause of death as sudden cardiac death.

2.  At the time of the veteran's death, service connection 
had not been established for any disability.

3.  The competent medical evidence fails to establish a link 
between the veteran's fatal cardiac death and his service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.312 (2006).

2.  The criteria for an award of Dependents' Educational 
Assistance benefits pursuant to the provisions of 38 U.S.C. 
Chapter 35 have not been met.  38 U.S.C.A. §§ 3500, 3501 
(West 2002); 38 C.F.R. § 3.807(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via August 2001, March 2004, and October 2004 letters, the 
appellant was informed of the evidence and information 
necessary to substantiate her claims, the information 
required of her to enable VA to obtain evidence in support of 
her claims, the assistance that VA would provide to obtain 
evidence and information in support of her claims, and the 
evidence that she should submit if she did not desire VA to 
obtain such evidence on her behalf.  The VCAA letters 
informed the appellant that she should submit any medical 
evidence pertinent to her claims.

The Board notes that VCAA notice was provided to the 
appellant prior to the initial adjudication.  The appellant 
has been provided with every opportunity to submit evidence 
and argument in support of her claims, and to respond to VA 
notices.  The procedure outlined is not at odds with the 
principles espoused in Pelegrini.

The appellant has received notice regarding the assignment of 
a disability rating and effective date for the award of any 
benefit sought.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Duty to Assist

The veteran's service medical records are associated with the 
claims file, as are private and VA examination and treatment 
records.  Opinions as to a possible relationship between the 
cause of the veteran's death and his military service have 
been obtained.  38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 
18 Vet. App. 512 (2004).  The appellant has not identified 
any pertinent, obtainable evidence that remains outstanding.  
VA's duties to notify and assist are met.  Accordingly, the 
Board will address the merits of the claims.



Discussion

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  At the outset, the 
Board notes that the competent evidence of record does not 
show that coronary artery disease was present or aggravated 
during active service.  Further, there is no demonstration by 
competent clinical evidence that coronary artery disease was 
manifested or aggravated within the applicable presumptive 
period of one year following service for chronic diseases 
(including arteriosclerosis).  38 C.F.R. §§ 3.307, 3.309.  As 
such, direct service connection for the veteran's coronary 
artery disease on a presumptive basis is not warranted.

The appellant's central assertion, however, is that the 
veteran was exposed to asbestos in service and that such 
exposure resulted in lung disease which contributed to 
medical problems that caused his death.  The veteran's 
personnel records demonstrate that the veteran's duties in 
service included metal worker helper, apprentice sheet metal 
worker and metal worker; VA has conceded that the veteran was 
exposed to asbestos during service.

The question to be answered in this case, then, is whether 
service connection would be warranted for lung disability.

Service connection may be established for disability or death 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related. For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.  
38 C.F.R. § 3.312.

Service medical records show the veteran suffered from 
bronchopneumonia of the left lower lobe in June 1953.  On the 
March 1956 separation examination, the veteran's lungs (and 
chest X-ray) were normal.

A June 1986 private chest X-ray was negative.

A private physician commented in a November 1989 statement 
that the veteran's chronic obstructive pulmonary disease had 
become worse the prior five years and most likely had been 
worsened by the veteran's contact with asbestos in service.  

A January 1990 VA record noted borderline COPD.

Following a VA pulmonary examination in October 2000, the 
examiner concluded that the veteran's chronic obstructive 
pulmonary disease was secondary to tobacco abuse and not the 
result of exposure to asbestos.

Two short private physician notes dated in April 2001 stated 
that the veteran had lung problems associated with asbestos 
exposure during service.

In April 2001, a VA physician stated that the veteran was 
exposed to asbestos during service and that he later 
developed bladder cancer, chronic obstructive pulmonary 
disease, recurrent hemoptysis and coronary artery disease.  
The doctor opined that the veteran's bladder, lung and heart 
problems might be related to exposure to asbestos.  

In a January 2002 letter, T.M.M., D.O., commented as follows:

[The veteran's] Bronchoscopy pathological 
exam was found to have intimal metaplasia 
with diffuse fibrin deposition.

This signifies diffuse pulmonary 
parechymal fibrosis.  His Pulmonary 
Function tests revealed inflammatory lung 
disease.  The differential of which is 
either a hypersensitivity pneumonitis or 
a pneumoconiosis.  Given [the veteran's] 
military occupational history (installing 
insulation) the only conceivable answer 
to this is pneumoconiosis caused by 
asbestos or commonly called asbestosis.

In an April 2004 VA opinion, an examiner commented, after 
noting the veteran's medical history, as follows:

It is my impression after review of 
available information, that there may 
have been exposure to asbestos during his 
military service; as the patient reported 
this occurred, it must be taken at face 
value.  However, there is no radiographic 
changes which document exposure to 
asbestos, e.g. pleural plaques.  Although 
there is some evidence of a restrictive 
lung process on pulmonary function 
testing, the absence of physical exam 
finding such as dry basilar rales 
(crackles), and absence of documentation 
of a decreased diffusing capacity in 
association with decreased lung volumes 
supporting a restrictive lung process, 
fail to support an actual diagnosis of 
asbestosis.  Therefore, given this 
failure of any supportive evidence of a 
diagnosis of asbestosis, I DO NOT think 
it is least as likely as not that this 
veteran had asbestosis, nor do I think 
that it is more likely than not that his 
sudden cardiac death is related to 
asbestosis or asbestos exposure.

In June 2004 VA received a private September 2000 pulmonary 
function report. The report contained handwritten comments 
from (TMM, DO) stating that the report was suggestive of 
interstitial lung disease, i.e., asbestosis.

In an April 2005 opinion, a VA pulmonologist commented as 
follows:

Two Veterans Affairs claim folders for 
[the veteran] were reviewed.

[The veteran's] history indicates 
probable asbestos exposure, however the 
objective data available (CXR, PFTs) does 
not support a diagnosis of asbestos 
related lung disease.  It is not likely 
the veteran's death was related to 
asbestos.  The written comments by TMM, 
DO are not consistent with the data 
presented in the pulmonary function 
study.  The spirometry is consistent with 
an obstructive rather than a restrictive 
impairment.  The decreased FVC suggests a 
concomitant restrictive impairment but 
this was not confirmed by the lung 
volumes which revealed hyperinflation and 
air trapping, findings consistent with 
obstruction.  There is a decrease in 
diffusing capacity which may occur with 
obstruction or restrictive impairment.  A 
diagnosis of asbestosis cannot be made 
from PFTs.  The presence of a restrictive 
impairment and decrease diffusing 
capacity suggests an interstitial lung 
process, but which interstitial process 
is active cannot be determined from a PFT 
study.

Severe lung disease may lead to cor 
pulmonale which would 
contribute/aggravate ischemic heart 
disease.  Review of the records provided 
revealed a diagnosis of obstructive lung 
disease (consistent with patient's long 
smoking history) rather than the 
interstitial lung process that is usually 
associated with asbestos related lung 
disease.

The Board here notes that greater weight may be placed on one 
physician's opinion over another depending on factors such as 
reasoning employed by the physicians and whether or not and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  Further, the probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  Sklar v. Brown, 5 Vet. 
App. 140 (1993).

With these factors in mind, the Board finds that the 
competent medical evidence fails to establish that the 
veteran had asbestos-related lung disease.  The two most 
comprehensive opinions of record, from VA pulmonologists 
dated in April 2004 and April 2005, both stated that the 
veteran's condition did not warrant a diagnosis of 
asbestosis.  The opinions were based on a review of the 
veteran's claims file and contained specific references to 
the veteran's medical records, including pulmonary function 
testing that the veteran had undergone.  While the veteran's 
private DO's January 2002 letter stated that the veteran had 
asbestos-related lung disease, the April 2005 VA physician 
provided a clear rationale as to why the DO's opinion was not 
accurate.  The Board here observes that the April 2004 and 
April 2005 VA physicians are both pulmonologists.

While the file does contain two short private physician notes 
dated in April 2001 stating that the veteran had lung 
problems associated with asbestos exposure during service, 
the Board observes that the notes contained no indication of 
a review of the veteran's records, no reference to any 
medical findings, and no rationale for the opinion expressed.  
These statements have less probative value, for example, than 
the opinion (based on an examination of the veteran and 
diagnostic studies) from the October 2000 VA physician's 
assistant that "the veteran's chronic obstructive pulmonary 
disease was secondary to tobacco abuse and not the result of 
exposure to asbestos."

Having found that the veteran did not have an asbestos 
related lung disability, or any other lung disability related 
to service, the fact that any medical professional may have 
suggested that a lung condition may have contributed to the 
veteran's death is not relevant to the appellant's claim.  In 
short, the competent medical evidence fails to establish a 
link between the veteran's fatal cardiac death and his 
service, and the claim must be denied.

While the Board acknowledges the appellant's belief in a 
causal connection between the veteran's death and his 
service, she is not competent to offer an opinion regarding 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990). 

With respect to the issue of entitlement to Dependents' 
Educational Assistance benefits pursuant to the provisions of 
38 U.S.C. § Chapter 35, the Board notes that a child or 
surviving spouse of a veteran will have basic eligibility for 
such benefits where the veteran was discharged under other 
than dishonorable conditions, and had a permanent and total 
service-connected disability in existence at the date of his 
death; or where the veteran died as a result of a service- 
connected disability.  38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. § 
3.807(a).

As noted above, at the time of the veteran's death, service 
connection was not in effect for any disability.  Moreover, 
as stated above, the appellant has failed to show that the 
veteran's death was related to service or to a service-
connected disability.  Absent such evidence, the Board finds 
that the appellant's claim for entitlement to Dependents' 
Educational Assistance benefits pursuant to the provisions of 
38 U.S.C. § Chapter 35 is without legal merit.  In Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994), the Court held that in a 
case where the law is dispositive of the claim, it should be 
denied because of lack of legal entitlement under the law.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to Dependents' Educational Assistance under 
Chapter 35 of title 38 of the United States Code is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


